United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1194
Issued: May 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2009 appellant filed a timely appeal of the January 28 and March 23, 2009
merit decisions of the Office of Workers’ Compensation Programs denying her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On May 30, 2008 appellant, then a 36-year-old supervisor of distribution operations
(SDO), filed a claim alleging anxiety, depression and panic attacks due to her federal
employment. She became aware of her condition and its relationship to her employment on

January 17, 2008. Appellant stopped work on January 9, 2008 when placed in a nonduty
emergency status by Deloris R. Robinson, an SDO.1
The record reflects that the employing establishment conducted an investigation into time
entries appellant and a coworker made in their capacity as supervisors. It brought an action for
proposed removal, specifying that, on December 23, 2007, appellant entered 12 hours of
unauthorized time without knowledge or consent of the proper authority for Vernita Edwards, an
SDO, for December 15, 2007, a scheduled day off. Therefore, Ms. Edwards received payment
for time not worked. On the same date, she entered 12 hours of unauthorized time for appellant
for December 20, 2007, her scheduled day off. Appellant also received payment for time not
worked.
In statements submitted to the record, appellant noted that she entered the time for
Ms. Edwards, who told her it was missing. She contended that she received authorization from
Charlie Payne, a manager of distribution operations (MDO). Appellant denied any knowledge of
the 12 hours entered on her behalf by Ms. Edwards. She contended that the investigation was
erroneously conducted in that she was not provided with certain information and was denied due
process.2 Appellant also alleged that other supervisors had similarly entered time for employees
on days off but were either not investigated or disciplined. She filed a complaint with the Equal
Employment Opportunity (EEO) Commission concerning the investigation and discipline.
Appellant also alleged retaliation and discrimination based on a 2006 EEO complaint
action she filed against Aaron Lewis a labor relations specialist, concerning his promotion of
Ms. Robinson to a supervisory position. Based on this action, she alleged bias and retaliation by
Mr. Lewis and Ms. Robinson. Appellant alleged that the position was filled without going
through the competitive process.3 She alleged error and abuse regarding the time entries,
contending that she was covered under the Family and Medical Leave Act while on leave and
was owed time.4 Appellant alleged error on the part of Vanessa B. Robinson, the acting lead
manager, who ordered the investigation and conducted the May 27, 2008 investigative interview.
She contended that she was denied a fair chance to mediate the matter. Appellant also noted that
her pay was erroneously suspended from January 12 to 25, 2008. She alleged error on the part of

1

In a January 10, 2008 letter, appellant was notified that she was suspended for cause in that she inputted time for
herself and others and received compensation to which she was not entitled. It noted that an investigation was being
conducted by the Office of Inspector General (OIG).
2

Appellant alleged that she was subjected to multiple interviews during the investigation instead of one and
received four forms of disciplinary actions. She alleged error on the part of Ms. Robinson’s participation at a
February 8, 2008 interview. Appellant also alleged discrimination based on sex and race.
3

Appellant identified Ms. Robinson and Vivian Terry, a coworker, as having joint membership in a social
organization to which she did not belong as a reason for disparate treatment and animus on the part of
Ms. Robinson. She related that Ms. Terry had been disciplined but allowed to return to work.
4

Appellant submitted e-mails dated September 30 to November 19, 2007 pertaining to leave requests submitted
for Labor Day, Columbus Day, Veterans Day and Thanksgiving.

2

Deloris R. Robinson in taking her off the clock on January 9, 2008 and by discussing the
investigative meetings with others.5
On July 28, 2008 Kenneth Gourdine, the plant manager, found that the charges brought
were supported by the evidence. He noted that, as a relief supervisor for Ms. Edwards on her
days off, appellant should have known that she had not worked on December 15, 2007. Further,
Ms. Edwards had retired before discipline could be initiated against her. Mr. Gourdine
considered her argument that the 12 hours of time entered for December 20, 2007 was payment
for time worked on Labor Day and other missed work hours. He noted, however, that appellant
had worked six hours on Labor Day and had requested annual leave in lieu of work hours.
Mr. Gourdine found that this did not serve as a defense for appellant’s improper time entry. He
found the charge of improper conduct was sustained. In lieu of appellant’s 14-year tenure,
Mr. Gourdine reduced the proposed removal to a reduction in grade. She was removed from her
supervisory position to a full-time regular sack sort keyer effective August 1, 2008. Appellant
was advised as to her appellate rights to the Merit Systems Protection Board (MSPB).6
In support of her claim, appellant submitted statements from several coworkers.
Ms. Edwards advised on April 8, 2008 that Deloris R. Robinson had been mean to appellant.7
She noted that Deloris R. Robinson was subsequently promoted by Mr. Gourdine to a position
with increased pay.8 Ms. Edwards contended that appellant had told the truth about time entries
being made for employees by other supervisors. She stated that she was a former member of a
social organization to which Deloris R. Robinson belonged and alleged that the group performed
special favors for one another. Ms. Edwards also related that David Ray, MDO, did not believe
that appellant got a fair deal.9
In a June 19, 2008 handwritten note entitled Interview Mr. Ray, Cleve Standifer wrote
that Mr. Ray had a document showing that appellant mentioned the time impute involving
Ms. Edwards to Mr. Payne.10
In a July 21, 2008 letter, Mr. Lewis denied any knowledge of an EEO complaint filed
against him regarding the selection of Deloris R. Robinson. He also denied appellant’s
allegations concerning disparate treatment of other employees or in discussing her attendance
5

Appellant submitted medical reports dated May 29 to July 29, 2008 from Dr. Carla M. DaCunha, a Boardcertified psychiatrist, who diagnosed recurrent major depressive disorder and panic disorder exacerbated by work
factors. Dr. DaCunha advised that appellant was disabled for work.
6

Appellant subsequently alleged that all her leave requests had been denied by Mr. Gourdine.

7

She alleged the sexual assault of appellant during high school by a man whom Ms. Robinson was dating.

8

On August 4, 2008 Mr. Gourdine responded that he had selected Deloris R. Robinson based on her past
experience.
9

Olden Abron, an employee, submitted a June 18, 2008 e-mail pertaining to a conversation overheard by another
employee in which Vanessa B. Robinson purportedly requested Mr. Ray, an MDO, to sign a letter of removal
regarding appellant. The Board notes that the January 10, 2008 emergency suspension letter was signed by
Mr. Payne.
10

The note was not signed by Mr. Ray.

3

problems. Mr. Lewis stated that Ms. Terry was returned to work after a discussion with the
employing establishment’s legal counsel, managers and a labor relations specialist. He denied
making any administrative decisions involving Ms. Terry or Ms. Edwards based on their
affiliation with any social organization. Mr. Lewis had recommended the removal of
Ms. Edwards but she retired before any disciplinary action could take place.
On July 16, 2008 Deloris R. Robinson stated that as a labor relations specialist she was
required to perform preliminary investigations. On December 31, 2007 she was asked by
Vanessa B. Robinson to investigate allegations that appellant inappropriately entered time and
received compensation. On January 5, 2008 Vanessa B. Robinson instructed her to remain on
duty while officers with the inspector general interviewed appellant, which resulted in Mr. Payne
placing appellant in a nonduty status. Deloris R. Robinson stated that she had no authority to
make such a decision. Her role was to ensure that appellant was provided due process.
Deloris R. Robinson noted that she also instructed her to attend a May 27, 2008 investigative
interview.
In a July 22, 2008 letter, Vanessa B. Robinson stated that, as the acting lead manager, she
was responsible for overseeing day-to-day operations. In December 2007, she received
information concerning time and attendance improprieties involving appellant. Vanessa B.
Robinson instructed Mr. Payne to investigate the matter and appellant was initially interviewed
on December 31, 2007. She sat in on the interview with Deloris R. Robinson. It was determined
that the matter would be investigated by the OIG. Thereafter, appellant was called in for an
interview on May 27, 2008, which Deloris R. Robinson conducted. She was afforded the
opportunity for representation and asked to respond to facts found by the OIG. Appellant
declined representation during the interview. Ms. Robinson noted that appellant was very
familiar with the question and answer format of the interview since she had conducted interviews
of her own employees.
On August 1, 2008 appellant requested that the employing establishment reconsider the
July 24, 2008 disciplinary action. She reiterated her allegations of due process violations,
contending that Vanessa B. Robinson was not her immediate manager. Appellant stated that she
had been subject to multiple forms of discipline and that the decision was predetermined. She
further contended that she did not receive pay for hours worked on September 3, November 9
and December 11, 2007.
By decision dated January 28, 2009, the Office denied appellant’s claim, finding that she
did not sustain an emotional condition in the performance of duty. The evidence was insufficient
to establish a compensable factor of her employment.
On February 5, 2009 appellant requested reconsideration. She submitted materials
pertaining to her prior allegations concerning the selection of Deloris R. Robinson for an SDO
position with top pay without competition and her participation in the May 27, 2008
investigative interview. She submitted the cover sheet of a November 13, 2008 settlement
agreement from the MSPB. It stated that appellant’s claim concerning her demotion had been
settled with prejudice.

4

By decision dated March 23, 2009, the Office denied modification of the January 28,
2009 decision. It found that appellant failed to establish a compensable factor of employment.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by factors of her federal employment.11 To establish that she sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her
condition; (2) medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.12
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In Lillian Cutler,13 the Board explained that
there are distinctions to the type of employment situations giving rise to a compensable
emotional condition arising under the Federal Employees’ Compensation Act.14 There are
situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.15 When an employee
experiences emotional stress in carrying out her employment duties and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.16
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.17
In Thomas D. McEuen, the Board held that actions of the employing establishment in
administrative or personnel matters, unrelated to the employee’s regular or specially assigned

11

Pamela R. Rice, 38 ECAB 838 (1987).

12

See Donna Faye Cardwell, 41 ECAB 730 (1990).

13

28 ECAB 125 (1976).

14

5 U.S.C. §§ 8101-8193.

15

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

16

Lillian Cutler, supra note 13.

17

Id.

5

work duties, do not fall within coverage of the Act.18 However, an administrative or personnel
matter will be considered a compensable employment factor where the evidence discloses error
or abuse on the part of the employing establishment managers or supervisors.19
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.20 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.21 If the employee fails to establish a compensable work factor,
the medical evidence need not be considered.22
ANALYSIS
Appellant contends that the investigation into time entries she made on behalf of a
coworker was erroneous and abusive. She also contends that the discipline she received as a
result of the investigation, being suspended as of January 9, 2008 and reduced in position
effective August 1, 2008, was similarly erroneous and disproportionate to the discipline given
other employees. The Board notes that appellant’s allegations pertain to administrative actions
taken by certain managers and supervisors at the employing establishment. Appellant has not
alleged any compensable factor under Cutler pertaining to her regular or specially assigned
duties.
Appellant alleged that the employing establishment investigation of the time reporting
entries made by Ms. Edwards and herself on December 23, 2007 was erroneous. She explained
that she made the entry because Ms. Edwards asked her to input missing time. Appellant
contended that it had been verified and approved by Mr. Payne. She stated that she had no
knowledge that Ms. Edwards had entered time on her behalf and alleged that such entries were
routinely made by supervisors for employees. Appellant alleged error on the part of Deloris R.
Robinson in placing her in a nonduty status as of January 9, 2008, questioned Ms. Robinson’s
participation at several of the investigative interviews and alleged harassment and animus by
18

41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991). See also Michael L. Malone, 46 ECAB
957 (1995).
19

Joel Parker, Sr., 43 ECAB 220, 225 (1991); see Faye Cardwell, supra note 12 (for harassment to give rise to a
compensable disability, there must be some evidence that harassment or discrimination did in fact occur); see
Pamela R. Rice, supra note 11 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).
20

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

21

Id.

22

See Karen K. Levene, 54 ECAB 671 (2003).

6

Ms. Robinson based on involvement in a local social organization and where appellant had gone
to high school. She contended that she was owed money for time worked over various holidays
and that her absences from work were covered under the Act.
Appellant alleged error as to the multiple interviews held from December 31, 2007 to
May 27, 2008. She stated that her due process rights were violated and that she answered the
same questions over and over again. Appellant contends that Vanessa B. Robinson failed to
follow proper procedures in conducting meetings and issuing the notice of proposed removal,
which was unnecessary as she had been cleared of any wrongdoing by Mr. Ray. Ms. Robinson
also failed to provide the opportunity for a fair mediation of the matter prior to the July 28, 2008
decision of Mr. Gourdine. Appellant alleges error in her demotion from a supervisory position to
a sack sorter keyer.
Appellant characterized herself as being subjected to multiple disciplinary actions for the
same charge while the usual practice involved one investigative interview and one disciplinary
action. Her pay was suspended during the investigation from January 12 to 25, 2008 and she
listed several other days that she was not paid prior to her suspension. Appellant contends that
her requests for documents related to the investigation were improperly denied and alleged a
general pattern of harassment although cleared of any wrongdoing. She filed an EEO complaint
regarding the investigation and discipline. Appellant noted bringing a 2006 EEO complaint
against Mr. Lewis for promoting Deloris R. Robinson. She noted that Mr. Lewis had not
previously supported her recommendation to discipline an employee for having severe
attendance problems, alleging a disparity in the discipline she received for the time entry
infraction.
The Board notes that appellant’s allegations pertain largely to the administrative actions
taken by management personnel at the employing establishment in the investigation and
discipline pertaining to the December 23, 2007 time entries. It is well established that
investigations into possible employee wrongdoing and discipline pertain to actions taken in an
administrative capacity and do not relate to the regular or specially assigned duties of the
employee.23 An employing establishment retains the right to investigate an employee if
wrongdoing is suspected or as part of an evaluation process.24 In such instances, the
investigation and discipline are not compensable factors unless the evidence establishes error or
abuse in the process. Appellant has not submitted sufficient evidence to establish that the
investigation of the time entries or discipline she received was erroneous or abusive in nature.
As noted, appellant submitted several witness statements in support of her allegations of
error and abuse. Ms. Edwards stated that Deloris R. Robinson had been mean to appellant in the
past and disliked her based on various factors such as the social organization to which she
belonged. Appellant also noted that Ms. Robinson had been promoted by Mr. Gourdine
following appellant’s suspension. Ms. Edwards stated that appellant’s contentions regarding
time entries made by other supervisors for employees were true. This evidence is not sufficient
23

Jeral R.Gray, 57 ECAB 611 (2006); Joe M. Hagewood, 56 ECAB 479 (2005).

24

Sandra F. Powell, 45 ECAB 877 (1994). An employee’s fear of being investigated is generally not covered
under the Act unless error or abuse is established. See Garry M. Carlo, 47 ECAB 299 (1996).

7

to establish error or abuse on the part of Ms. Robinson or other employing establishment
personnel as it pertains to the investigation of appellant and Ms. Edwards for the December 23,
2007 time entries.
The record establishes that disciplinary proceedings were instituted regarding the entries
of both appellant and Ms. Edwards; however, she fortuitously retired before any action could be
taken. Her statement largely ignores their actions of December 23, 2007 and resulting
investigation. Rather, she impugned the character of the manager who processed appellant’s
suspension on January 9, 2008 and participated in several of the investigative interviews.
Deloris R. Robinson noted that as a labor relations specialist she was responsible to perform
preliminary investigations and had been asked by Vanessa B. Robinson on December 31, 2007 to
investigate the entries of appellant and Ms. Edwards. On January 5, 2008 she was instructed to
remain on duty while officers interviewed appellant, resulting in the emergency suspension
signed by Mr. Payne. Deloris R. Robinson noted that she had no authority to take the action
suspending appellant from work and that she was involved to assure that due process was
provided. She was similarly instructed to attend the May 27, 2008 interview. The statements of
record from Ms. Edwards regarding the actions of Deloris R. Robinson are not sufficient to
establish managerial error or abuse in these matters. She was not present at the employing
establishment following her retirement and had no participation in any of the actions taken. The
evidence does not establish that Deloris R. Robinson exercised undue influence on Mr. Payne to
have appellant suspended as of January 9, 2008. The statements of Ms. Edwards are insufficient
to establish that other supervisors routinely made such entries or that appellant was singled out
for discipline, as alleged.
Ms. Edwards also stated that Mr. Ray did not believe that appellant got a fair deal.
Appellant has contended on appeal that she was exonerated of the charges by Mr. Ray.
Mr. Abron provided a statement describing a conversation overheard by a third party in which
Vanessa B. Robinson had requested Mr. Ray to sign the letter of removal and he refused. It is
not established that Mr. Abron was a participant involved in any investigative or disciplinary
action at the employing establishment. Therefore, his account must be taken as second-hand, at
best. Also, there is no statement from Mr. Ray. Appellant submitted a June 19, 2008
handwritten note purportedly of an interview involving Mr. Ray; however, it is signed by
Mr. Standifer. It cannot be accepted as reflecting Mr. Ray’s knowledge of the circumstances.
There is no evidence that appellant advised Mr. Payne of the time entries she made on the behalf
of Ms. Edwards or that he authorized such action. Even assuming that Mr. Ray had initially
refused to sign the letter of removal, there is no evidence that the suspension or discipline of
appellant was in error. On July 28, 2008 Mr. Gourdine, the plant manager, found that the
charges were supported by the OIG investigation. He noted that Ms. Edwards retired before
discipline could be initiated against her and found that appellant’s arguments concerning any
possible time she was owed did not explain the improper entries she made for Ms. Edwards.
Mr. Gourdine upheld the charge of improper conduct, reducing the proposed removal to a
reduction in grade from her supervisory position. It is well established that the fact that a
personnel action is modified does not establish error or abuse.25 Mr. Gourdine noted that
Deloris R. Robinson was subsequently selected for another position based on her past experience
25

Michael Thomas Plante, 44 ECAB 510, 516 (1993).

8

and denied appellant’s allegations of favoritism in the selection process. The evidence submitted
by appellant is not sufficient to establish her allegations of error, retaliation or discrimination, as
alleged.
Similarly, Mr. Lewis denied appellant’s allegations concerning prior employment
decisions involving Deloris R. Robinson or in treating employees in a disparate manner. He
noted that his decisions were not premised on the affiliation that employees had with any social
organization. Mr. Lewis recommended the removal of Ms. Edwards but noted that she retired
before any disciplinary action was taken. This evidence does not establish that appellant was
treated in a disparate manner or harassed based on the reduction in grade she received.
Appellant contended that Ms. Terry, a coworker, had been disciplined but allowed to return to
work. It is not readily apparent that Ms. Terry was a supervisor disciplined for the same
infraction of making improper time entries. Moreover, appellant was also allowed to return to
work, albeit at a reduction in grade. The evidence does not establish that appellant was singled
out or treated in an erroneous or abusive manner in the discipline she received based on the
December 23, 2007 time entries.
Vanessa B. Robinson also disputed appellant’s allegations of error or abuse in the manner
by which the investigation was conducted, certain documents were prepared or in several
meetings with appellant. She noted being responsible for overseeing the day-to-day operations
of two tours in distribution operations and described receiving information concerning time and
attendance improprieties involving appellant. Ms. Robinson instructed Mr. Payne to conduct a
preliminary investigation, with an initial meeting conducted with appellant on
December 31, 2007. It was later determined that the OIG would investigate the matter and
appellant was called in for interviews. With reference to the May 27, 2008 interview,
Ms. Robinson noted that she engaged in a question and answer format concerning appellant’s
response to certain facts found in the OIG report. She also asked that Deloris R. Robinson be
present during the interview. This evidence does not support appellant’s allegations of error or
abuse on the part of Vanessa B. Robinson. She argued that Vanessa B. Robinson was not her
immediate manager but such contention is not germane to the investigation of her improper time
entries and discipline. The record supports that Vanessa B. Robinson, among others, was an upline manager with responsibility for such matters within the employing establishment. The
evidence does not support appellant’s characterization of the investigation as subjecting her to
multiple forms of discipline, harassment or that she was denied due process. It is readily
apparent that her employer notified her that she was suspended for cause and that an
investigation into the time entries would be made. It subsequently conducted several interviews
prior to and after the investigation by the OIG. Appellant was advised on June 5, 2006 of the
notice of proposed removal following mediation with Vanessa B. Robinson and of the July 28,
2008 decision by Mr. Gourdine. Based on her 14 years with the employer, he reduced the
proposed removal to a reduction in grade from her supervisory position. Her response to this
action was similar to that of Ms. Edwards, to impugn the character of the supervisors and
managers involved in the investigation through allegations of harassment and discrimination that
are not substantiated by the evidence of record. It is readily apparent that appellant was not
exonerated for the improper time entries, as alleged. Instead, she raised charges of harassment,
discrimination, retaliation and disparate treatment as motive by various supervisory personnel

9

involved in the investigation and the disciplinary proceedings.26 The cover letter of the MSPB
November 13, 2008 settlement agreement regarding appellant’s reduction in grade does not
establish that the employing establishment committed error or abuse in handling the investigation
or discipline.27 For these reasons, the Board finds that appellant has failed to substantiate her
allegations. She did not submit sufficient evidence to establish a compensable factor of
employment.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 23 and January 28, 2009 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: May 13, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
26

The term “harassment” as applied by the Board is not the equivalent as the term is defined or implemented by
other agencies, such as the EEO or MSPB, which are charged with statutory authority to investigate such matters
and personnel actions within the workplace. In evaluating claims for workers’ compensation, the Board evaluates
the evidence to determine if allegations of mistreatment by coemployees are substantiated by the evidence of record.
See Ronald K. Jablanski, 56 ECAB 616 (2005).
27

D.L., 58 ECAB 217 (2006) (the record contained no EEO decision or settlement agreement containing findings
of error or abuse by employing establishment personnel. Thus, the Board found the evidence insufficient to
establish a compensable employment factor).

10

